Case: 1:16-cv-08637 Document #: 4460-7 Filed: 03/25/21 Page 1 of 18 PageID #:295445




                   EXHIBIT F
           Case: 1:16-cv-08637 Document #: 4460-7 Filed: 03/25/21 Page 2 of 18 PageID #:295446




From: Stupar, Jenna Marie [mailto:jenna.stupar@kirkland.com]
Sent: Tuesday, March 02, 2021 11:10 PM
To: Shalia Sakona; Frett, Barry Anton
Cc: andrew@marksklein.com; mark@marksklein.com; Lori Lustrin; Scott N. Wagner; Robert Turken; Brianna Sainte;
Pepper, Stacy
Subject: RE: In re Broilers: Defendants' Discovery Requests to Zaxby's Franchising LLC [IWOV-MIAMI.FID1348888]

Hi Shalia,

We’re happy to explain the rationale for our requested custodians, included below. If it is your position that any of the
individuals listed below will not have information relevant to this case, please explain in detail so that we can evaluate
your position. Thanks.

      1.     Michael Sobel, Senior Director of Purchasing and Distribution
                a. Received Agri Stats reports
                b. Attended trade group events, including NCC marketing seminars
                c. Was a contact person for sales with at least 3 defendants

      2.     William Wilbanks III, Quality Assurance Poultry Auditor
                a. Attended trade association events
                b. Communicated with suppliers about attending Zaxby’s Annual Quality Assurance Poultry Supplier
                    Meeting and quality/specification issues
                c. Visited supplier plants and attended broiler supplier events

      3.     Rob Adkisson, Quality Assurance Auditor
                a. Communicated with suppliers on quality/specification issues and attending Zaxby’s trade events

      4.     Gary Nash, Director of Purchasing
                a. The job title “Director of Purchasing” appears to be relevant on its face, particularly given that Zaxby’s
                    offered Dennie Sandefer and Dax Weekely as custodians (Senior Director of Purchasing and Senior
                    Purchasing Manager, respectively).

      5.     Steve Miller, Director of Distribution
                a. The job title “Director of Distribution” appears to be relevant on its face.

      6.     L. Diane Mason, Senior Purchasing Manager, former Inventory Analysis Manager, Purchasing
                 a. The job title “Senior Purchasing Manager” appears to be relevant on its face and is the same job title as
                     Zaxby’s offered custodian, Dax Weekely.


Jenna M. Stupar
-----------------------------------------------------
KIRKLAND & ELLIS LLP
300 North LaSalle, Chicago, IL 60654
T +1 312 862 3077 M +1 262 853 3141
F +1 312 862 2200
-----------------------------------------------------
jenna.stupar@kirkland.com

*Admitted in Illinois




                                                                 1
         Case: 1:16-cv-08637 Document #: 4460-7 Filed: 03/25/21 Page 3 of 18 PageID #:295447
From: Shalia Sakona <ssakona@bilzin.com>
Sent: Tuesday, March 2, 2021 3:58 PM
To: Frett, Barry Anton <barry.frett@kirkland.com>
Cc: andrew@marksklein.com; mark@marksklein.com; Lori Lustrin <llustrin@bilzin.com>; Scott N. Wagner
<SWagner@bilzin.com>; Robert Turken <rturken@bilzin.com>; Brianna Sainte <bsainte@bilzin.com>; Pepper, Stacy
<stacy.pepper@kirkland.com>; Stupar, Jenna Marie <jenna.stupar@kirkland.com>
Subject: RE: In re Broilers: Defendants' Discovery Requests to Zaxby's Franchising LLC [IWOV‐MIAMI.FID1348888]

Hi Barry‐‐‐ please provide us with your basis for requesting each of the below individuals so that we may properly
evaluate your request. If you are referring to certain documents that include these individuals, please also provide us
with those documents. Thanks.



    Shalia Sakona
    Attorney
    Bilzin Sumberg Baena Price & Axelrod LLP
    1450 Brickell Avenue, 23rd Floor                                       Tel 305.350.7216
    Miami, Florida 33131                                            Direct Fax 305.351.2238
    www.bilzin.com                                                      ssakona@bilzin.com

Stay up to date on the legal and business challenges and opportunities posed by COVID-19.
Access Bilzin Sumberg's COVID-19 Resource Center here.


From: Frett, Barry Anton <barry.frett@kirkland.com>
Sent: Tuesday, March 2, 2021 4:42 PM
To: Shalia Sakona <ssakona@bilzin.com>
Cc: andrew@marksklein.com; mark@marksklein.com; Lori Lustrin <llustrin@bilzin.com>; Scott N. Wagner
<SWagner@bilzin.com>; Robert Turken <rturken@bilzin.com>; Brianna Sainte <bsainte@bilzin.com>; Pepper, Stacy
<stacy.pepper@kirkland.com>; Stupar, Jenna Marie <jenna.stupar@kirkland.com>
Subject: RE: In re Broilers: Defendants' Discovery Requests to Zaxby's Franchising LLC [IWOV‐MIAMI.FID1348888]

Hi Shalia,

Defendants agree to the custodians Zaxby’s identified in its initial disclosures. However, we believe that there are
additional individuals who possess relevant information. Accordingly, we request that Zaxby’s add the following
individuals as custodians:

    1.    Michael Sobel
    2.    William Wilbanks III
    3.    Rob Adkisson
    4.    Gary Nash
    5.    Steve Miller
    6.    L. Diane Mason

Please let us know if you agree to this request.

Thank you,
Barry


Barry Frett
------------------------------------
KIRKLAND & ELLIS LLP
300 North LaSalle, Chicago, IL 60654
                                                             2
        Case: 1:16-cv-08637 Document #: 4460-7 Filed: 03/25/21 Page 4 of 18 PageID #:295448
T +1 312 862 4101 M +1 312 307 6610
F +1 312 862 2200
------------------------------------
barry.frett@kirkland.com



From: Shalia Sakona <ssakona@bilzin.com>
Sent: Thursday, February 25, 2021 11:19 AM
To: Stupar, Jenna Marie <jenna.stupar@kirkland.com>
Cc: andrew@marksklein.com; mark@marksklein.com; Frett, Barry Anton <barry.frett@kirkland.com>; Lori Lustrin
<llustrin@bilzin.com>; Scott N. Wagner <SWagner@bilzin.com>; Robert Turken <rturken@bilzin.com>; Brianna Sainte
<bsainte@bilzin.com>; Pepper, Stacy <stacy.pepper@kirkland.com>
Subject: RE: In re Broilers: Defendants' Discovery Requests to Zaxby's Franchising LLC [IWOV‐MIAMI.FID1348888]

Hi Jenna‐‐‐ our proposed custodians are the individuals set forth in the first section of the Initial Disclosures:


1. Velda Fitzgerald (c/o Bilzin Sumberg)

2. Dennie Sandefer (c/o Bilzin Sumberg)

3. Dax Weekly (c/o Bilzin Sumberg)

4. Randy Keene (c/o Bilzin Sumberg)

The proposed non‐custodial data source is the Purchasing Department Shared Drive identified in Section (d) of the Initial
Disclosures.

Thanks,
Shalia




    Shalia Sakona
    Attorney
    Bilzin Sumberg Baena Price & Axelrod LLP
    1450 Brickell Avenue, 23rd Floor                                          Tel 305.350.7216
    Miami, Florida 33131                                               Direct Fax 305.351.2238
    www.bilzin.com                                                         ssakona@bilzin.com

Stay up to date on the legal and business challenges and opportunities posed by COVID-19.
Access Bilzin Sumberg's COVID-19 Resource Center here.


From: Stupar, Jenna Marie <jenna.stupar@kirkland.com>
Sent: Thursday, February 25, 2021 12:15 PM
To: Shalia Sakona <ssakona@bilzin.com>
Cc: andrew@marksklein.com; mark@marksklein.com; Frett, Barry Anton <barry.frett@kirkland.com>; Lori Lustrin
<llustrin@bilzin.com>; Scott N. Wagner <SWagner@bilzin.com>; Robert Turken <rturken@bilzin.com>; Brianna Sainte
<bsainte@bilzin.com>; Pepper, Stacy <stacy.pepper@kirkland.com>
Subject: RE: In re Broilers: Defendants' Discovery Requests to Zaxby's Franchising LLC [IWOV‐MIAMI.FID1348888]

Hi Shalia ‐‐



                                                               3
           Case: 1:16-cv-08637 Document #: 4460-7 Filed: 03/25/21 Page 5 of 18 PageID #:295449
Defendants did not receive Zaxby’s proposed custodians and non‐custodial sources yesterday, per our agreement
below. Could you please send those along today?

Thanks,
Jenna

Jenna M. Stupar
-----------------------------------------------------
KIRKLAND & ELLIS LLP
300 North LaSalle, Chicago, IL 60654
T +1 312 862 3077 M +1 262 853 3141
F +1 312 862 2200
-----------------------------------------------------
jenna.stupar@kirkland.com

*Admitted in Illinois


From: Shalia Sakona <ssakona@bilzin.com>
Sent: Wednesday, February 17, 2021 10:08 AM
To: Stupar, Jenna Marie <jenna.stupar@kirkland.com>
Cc: andrew@marksklein.com; mark@marksklein.com; Frett, Barry Anton <barry.frett@kirkland.com>; Lori Lustrin
<llustrin@bilzin.com>; Scott N. Wagner <SWagner@bilzin.com>; Robert Turken <rturken@bilzin.com>; Brianna Sainte
<bsainte@bilzin.com>; Pepper, Stacy <stacy.pepper@kirkland.com>
Subject: RE: In re Broilers: Defendants' Discovery Requests to Zaxby's Franchising LLC [IWOV‐MIAMI.FID1348888]

Sounds good‐‐‐ thanks Jenna.




      Shalia Sakona
      Attorney
      Bilzin Sumberg Baena Price & Axelrod LLP
      1450 Brickell Avenue, 23rd Floor                                  Tel 305.350.7216
      Miami, Florida 33131                                       Direct Fax 305.351.2238
      www.bilzin.com                                                 ssakona@bilzin.com

Stay up to date on the legal and business challenges and opportunities posed by COVID-19.
Access Bilzin Sumberg's COVID-19 Resource Center here.


From: Stupar, Jenna Marie <jenna.stupar@kirkland.com>
Sent: Wednesday, February 17, 2021 11:06 AM
To: Shalia Sakona <ssakona@bilzin.com>
Cc: andrew@marksklein.com; mark@marksklein.com; Frett, Barry Anton <barry.frett@kirkland.com>; Lori Lustrin
<llustrin@bilzin.com>; Scott N. Wagner <SWagner@bilzin.com>; Robert Turken <rturken@bilzin.com>; Brianna Sainte
<bsainte@bilzin.com>; Pepper, Stacy <stacy.pepper@kirkland.com>
Subject: RE: In re Broilers: Defendants' Discovery Requests to Zaxby's Franchising LLC

Hi Shalia ‐‐ thanks for this.

It sounds like we have reached agreement; we trust that you will let the other DAPs know about the terms of our
agreement (especially the one‐month extension for deposition without prejudice to any case), and we will do the same
with the other Defendants.

We look forward to your initial disclosures and custodian and non‐custodial proposals next Wednesday.


                                                          4
           Case: 1:16-cv-08637 Document #: 4460-7 Filed: 03/25/21 Page 6 of 18 PageID #:295450
Thanks,
Jenna

Jenna M. Stupar
-----------------------------------------------------
KIRKLAND & ELLIS LLP
300 North LaSalle, Chicago, IL 60654
T +1 312 862 3077 M +1 262 853 3141
F +1 312 862 2200
-----------------------------------------------------
jenna.stupar@kirkland.com

*Admitted in Illinois


From: Shalia Sakona <ssakona@bilzin.com>
Sent: Tuesday, February 16, 2021 11:37 AM
To: Stupar, Jenna Marie <jenna.stupar@kirkland.com>
Cc: andrew@marksklein.com; mark@marksklein.com; Frett, Barry Anton <barry.frett@kirkland.com>; Lori Lustrin
<llustrin@bilzin.com>; Scott N. Wagner <SWagner@bilzin.com>; Robert Turken <rturken@bilzin.com>; Brianna Sainte
<bsainte@bilzin.com>; Pepper, Stacy <stacy.pepper@kirkland.com>
Subject: Re: In re Broilers: Defendants' Discovery Requests to Zaxby's Franchising LLC

Hi Jenna. Plaintiff agrees to your first paragraph below regarding depositions.

As to your third paragraph below, Plaintiff agrees to endeavor in good faith to make subsequent productions within 30 days of
agreement of the parties or court order on any disputed issue (but not earlier than April 8th, the agreed production commencement
date). However, given the abstract and theoretical nature of any such productions, it is impossible to know at this time whether 30
days will be sufficient to complete them. Therefore the parties can meet and confer regarding appropriate timing if and when the
need arises.

Best,
Shalia

Sent from my iPhone


            On Feb 15, 2021, at 1:59 PM, Stupar, Jenna Marie <jenna.stupar@kirkland.com> wrote:


Thanks, Shalia; we appreciate your working with us on this. That being said, we still do not believe that a substantial
completion date of May 14, which is less than a month before the close of fact discovery, is sufficient time to review the
documents and prepare for and take depositions. However, in the spirit of compromise, Defendants are willing to
accept that substantial completion date if Zaxby’s agrees that Defendants can take Zaxby’s deposition(s) within a month
after the close of fact discovery (so, by July 11) without any prejudice to any case. To be clear, the 1‐month extension
assumes that Zaxby’s actually does substantially complete its production by May 14.

Additionally, I want to clarify that Zaxby’s agrees with the below aspect of Defendants’ counterproposal; I do not believe
it was addressed in your response and is central to our counterproposal:

The dates provided below assume agreement on custodians and search terms by March 2. If there are any outstanding
custodial or search term disputes by March 2, the parties will continue to work together to resolve those disputes, and
Zaxby’s will agree to produce all responsive documents resultant from any additional custodians and search terms
subsequently agreed upon by the parties within 30 days of the agreement. Any custodian or search terms still in dispute
by March 22 will be brought to the Court, and Zaxby’s will agree to produce all documents resultant from the disputed
search terms or custodians within 30 days of a ruling.

Please let me know whether Zaxby’s will agree to these terms.
                                                                   5
           Case: 1:16-cv-08637 Document #: 4460-7 Filed: 03/25/21 Page 7 of 18 PageID #:295451


Thanks.

Jenna M. Stupar
-----------------------------------------------------
KIRKLAND & ELLIS LLP
300 North LaSalle, Chicago, IL 60654
T +1 312 862 3077 M +1 262 853 3141
F +1 312 862 2200
-----------------------------------------------------
jenna.stupar@kirkland.com

*Admitted in Illinois


From: Shalia Sakona <ssakona@bilzin.com>
Sent: Saturday, February 13, 2021 11:24 AM
To: Stupar, Jenna Marie <jenna.stupar@kirkland.com>
Cc: andrew@marksklein.com; mark@marksklein.com; Frett, Barry Anton <barry.frett@kirkland.com>; Lori Lustrin
<llustrin@bilzin.com>; Scott N. Wagner <SWagner@bilzin.com>; Robert Turken <rturken@bilzin.com>; Brianna Sainte
<bsainte@bilzin.com>; Pepper, Stacy <stacy.pepper@kirkland.com>
Subject: RE: In re Broilers: Defendants' Discovery Requests to Zaxby's Franchising LLC

Jenna, we are able to accept most aspects of your counter‐counterproposal, with the exception of the notes made in red
in the fifth column. Please advise as to whether we have an agreement. We are not able to accommodate earlier dates
than those proposed below with respect to the initial disclosures or commencement/ substantial completion of
document production, and with respect to both, it behooves Defendants to allot appropriate time for us to
comprehensively meet those deadlines.

Best,
Shalia


            Events                        Defendant's     Plaintiffs' Counter-      Defendants’     Plaintiff's response
                                           Proposed            Proposal           Response and / or   to Defendants'
                                           Deadlines                              Counter-Proposal       counter-
                                                                                                     counterproposal

Zaxby’s Franchising                 2/20/2021: 15 days 3/7/2021: 30 days       2/20/2021: 15 days 2/24/2021
LLC to make initial                 after Rule 33 and 34 after Rule 33 and 34 after Rule 33 and 34
disclosures and                     requests are served. requests are served Requests are served
propose document
custodians and non-                                                              (as 2/20 is a
custodial document                                                               Saturday, we are
sources                                                                          willing to accept the
                                                                                 proposals the
                                                                                 following Monday--
                                                                                 2/22)

 Zaxby’s Franchising                3/7/2021: 30 days     3/10/2021: Zaxby's to Agreed.
LLC to respond to                   after Rule 33, 34,    respond to Rule 33
Rule 33, 34, and 36                 and 36 requests are   and 34 Requests
requests                            served.
                                                          (note that 3/7 is a

                                                                    6
      Case: 1:16-cv-08637 Document #: 4460-7 Filed: 03/25/21 Page 8 of 18 PageID #:295452

       Events              Defendant's        Plaintiffs' Counter-      Defendants’     Plaintiff's response
                            Proposed               Proposal           Response and / or   to Defendants'
                            Deadlines                                 Counter-Proposal       counter-
                                                                                         counterproposal

                                              Sunday)

                                              4/5/2021: Zaxby's to
                                              respond to Rule 36
                                              Requests

Zaxby’s Franchising     3/7/2021: 30 days     Agreed
LLC to disclose         after Rule 33, 34,
Keyword Search          and 36 requests are
Tools and/or            served.
TAR/CAL Tools

Zaxby’s Franchising     2/25/2021: 20 days Agreed
LLC to identify any     after receipt of
disputes with global    global agreed-upon
agreed-upon search      search terms.
terms

Date by which parties   3/22/2021: 45 days 4/6/2021: 60 days          3/22/3031: 45 days
will submit disputes    after service of Rule after service of       after service of Rule
regarding document      33 and 34 requests. 33 and 34 requests       33 and 34 requests.
custodians, non-
custodial document
sources, and search
process to the court
for resolution

Commencement of         Begins 30 days after 4/16/2021               Begins 30 days after 4/8/2021
rolling production of   agreement or order                           agreement or order on
documents by            on initial search                            initial search
Zaxby’s Franchising,    methodology and                              methodology and
prioritizing            custodians.                                  custodians or 4/5/21,
custodians as agreed                                                 whichever is later
by the parties or
ordered by the Court                                                 (To the extent helpful,
(including priority                                                  we are willing to
custodians’ data                                                     commit to a custodial
described by ESI                                                     counter-proposal
Protocol Order (Dkt.                                                 within five days of
459))                                                                Zaxby’s initial
                                                                     proposal to keep this
                                                                     moving)



                                                        7
      Case: 1:16-cv-08637 Document #: 4460-7 Filed: 03/25/21 Page 9 of 18 PageID #:295453

       Events               Defendant's         Plaintiffs' Counter-      Defendants’     Plaintiff's response
                             Proposed                Proposal           Response and / or   to Defendants'
                             Deadlines                                  Counter-Proposal       counter-
                                                                                           counterproposal

Deadline for second     If applicable, 30      5/14/2021                If applicable, 30 days
phase search            days after                                     after commencement
proposals by            commencement of                                of rolling production
requesting parties to   rolling production.                            or 5/5/21, whichever
Zaxby’s Franchising                                                    is later
LLC

Substantial             60 days after       6/4/2021                    60 days after      5/14/21
completion of           agreement on search                            agreement on search
document                methodology and                                methodology and
productions for         custodians                                     custodians
Zaxby’s Franchising
LLC

Deadline for            10 days after          6/18/2021: 14 days       Agree to 14 days
Privilege Log           substantial            after substantial       after substantial
                        completion of          completion              completion.
                        document
                        productions

Deadline for            If applicable, 10      Agreed
Validation Protocol     days after
                        substantial
                        completion of
                        document
                        productions




       <image001.jpg>
           Shalia Sakona
           Attorney
           Bilzin Sumberg Baena Price & Axelrod LLP
           1450 Brickell Avenue, 23rd Floor                                    Tel 305.350.7216
           Miami, Florida 33131                                         Direct Fax 305.351.2238
           www.bilzin.com                                                   ssakona@bilzin.com

       Stay up to date on the legal and business challenges and opportunities posed by COVID-19.
       Access Bilzin Sumberg's COVID-19 Resource Center here.


       From: Stupar, Jenna Marie <jenna.stupar@kirkland.com>
       Sent: Thursday, February 11, 2021 6:59 PM
       To: Shalia Sakona <ssakona@bilzin.com>

                                                         8
Case: 1:16-cv-08637 Document #: 4460-7 Filed: 03/25/21 Page 10 of 18 PageID #:295454
 Cc: andrew@marksklein.com; mark@marksklein.com; Frett, Barry Anton <barry.frett@kirkland.com>;
 Lori Lustrin <llustrin@bilzin.com>; Scott N. Wagner <SWagner@bilzin.com>; Robert Turken
 <rturken@bilzin.com>; Brianna Sainte <bsainte@bilzin.com>; Pepper, Stacy
 <stacy.pepper@kirkland.com>
 Subject: RE: In re Broilers: Defendants' Discovery Requests to Zaxby's Franchising LLC

 Hi Shalia ‐‐ thanks for your response.

 Defendants cannot agree to your counterproposal. As a preliminary matter, the counterproposal isn’t
 feasible because it contemplates that Zaxby’s will substantially complete its document production only
 one week before fact discovery closes on June 11. Given that one week is not sufficient time for
 Defendants to review Zaxby’s production, identify appropriate deponents, and prepare for and take
 depositions, this is a non‐starter for us. Additionally, much of the discovery schedule flows from the
 parties reaching agreement on custodians and non‐custodial document sources, so waiting 30 days for
 Zaxby’s initial proposal is likewise a non‐starter given the fast‐approaching close of fact discovery.

 I have included our specific responses to each point in the chart below. The dates provided below
 assume agreement on custodians and search terms by March 2. If there are any outstanding custodial
 or search term disputes by March 2, the parties will continue to work together to resolve those disputes,
 and Zaxby’s will agree to produce all responsive documents resultant from any additional custodians
 and search terms subsequently agreed upon by the parties within 30 days of the agreement. Any
 custodian or search terms still in dispute by March 22 will be brought to the Court, and Zaxby’s will
 agree to produce all documents resultant from the disputed search terms or custodians within 30 days
 of a ruling.

 We understand that this is an expedited schedule; however, it is our expectation that your firm should
 be well prepared to move quickly given that it represents several other DAPs in this matter and
 accordingly has been well aware of the fact discovery cutoff date since the Court set it last
 August. While Defendants are certainly willing to work through any genuine burden issues, an
 expedited schedule is necessary when a lawsuit is brought less than 5 months before fact discovery
 closes.

 We’re available to meet and confer on the schedule; just let me know. Thanks.

         Events                Defendant's               Plaintiffs' Counter-         Defendants’
                            Proposed Deadlines                Proposal              Response and / or
                                                                                    Counter-Proposal

 Zaxby’s Franchising       2/20/2021: 15 days       3/7/2021: 30 days after 2/20/2021: 15 days after
 LLC to make initial       after Rule 33 and 34     Rule 33 and 34 requests Rule 33 and 34 Requests
 disclosures and           requests are served.     are served              are served
 propose document
 custodians and non-                                                             (as 2/20 is a Saturday, we
 custodial document                                                              are willing to accept the
 sources                                                                         proposals the following
                                                                                 Monday--2/22)

 Zaxby’s Franchising       3/7/2021: 30 days      3/10/2021: Zaxby's to          Agreed.
 LLC to respond to         after Rule 33, 34, and respond to Rule 33 and
 Rule 33, 34, and 36       36 requests are        34 Requests

                                                     9
Case: 1:16-cv-08637 Document #: 4460-7 Filed: 03/25/21 Page 11 of 18 PageID #:295455

        Events              Defendant's              Plaintiffs' Counter-        Defendants’
                         Proposed Deadlines               Proposal             Response and / or
                                                                               Counter-Proposal

 requests                served.                (note that 3/7 is a
                                                Sunday)

                                                4/5/2021: Zaxby's to
                                                respond to Rule 36
                                                Requests

 Zaxby’s Franchising     3/7/2021: 30 days      Agreed
 LLC to disclose         after Rule 33, 34, and
 Keyword Search          36 requests are
 Tools and/or            served.
 TAR/CAL Tools

 Zaxby’s Franchising     2/25/2021: 20 days      Agreed
 LLC to identify any     after receipt of global
 disputes with global    agreed-upon search
 agreed-upon search      terms.
 terms

 Date by which parties 3/22/2021: 45 days       4/6/2021: 60 days after      3/22/3031: 45 days after
 will submit disputes  after service of Rule    service of 33 and 34        service of Rule 33 and 34
 regarding document    33 and 34 requests.      requests                    requests.
 custodians, non-
 custodial document
 sources, and search
 process to the court
 for resolution

 Commencement of         Begins 30 days after   4/16/2021                   Begins 30 days after
 rolling production of   agreement or order                                 agreement or order on
 documents by            on initial search                                  initial search methodology
 Zaxby’s Franchising,    methodology and                                    and custodians or 4/5/21,
 prioritizing            custodians.                                        whichever is later
 custodians as agreed
 by the parties or                                                          (To the extent helpful, we
 ordered by the Court                                                       are willing to commit to a
 (including priority                                                        custodial counter-
 custodians’ data                                                           proposal within five days
 described by ESI                                                           of Zaxby’s initial proposal
 Protocol Order (Dkt.                                                       to keep this moving)
 459))

 Deadline for second     If applicable, 30 days 5/14/2021                    If applicable, 30 days
 phase search            after commencement                                 after commencement of
 proposals by                                                               rolling production or
                                                10
Case: 1:16-cv-08637 Document #: 4460-7 Filed: 03/25/21 Page 12 of 18 PageID #:295456

             Events                      Defendant's               Plaintiffs' Counter-        Defendants’
                                      Proposed Deadlines                Proposal             Response and / or
                                                                                             Counter-Proposal

 requesting parties to               of rolling production.                               5/5/21, whichever is later
 Zaxby’s Franchising
 LLC

 Substantial                         60 days after            6/4/2021                     60 days after agreement
 completion of                       agreement on search                                  on search methodology
 document                            methodology and                                      and custodians
 productions for                     custodians
 Zaxby’s Franchising
 LLC

 Deadline for                        10 days after            6/18/2021: 14 days after Agree to 14 days after
 Privilege Log                       substantial              substantial completion substantial completion.
                                     completion of
                                     document
                                     productions

 Deadline for                        If applicable, 10 days Agreed
 Validation Protocol                 after substantial
                                     completion of
                                     document
                                     productions




 Jenna M. Stupar
 -----------------------------------------------------
 KIRKLAND & ELLIS LLP
 300 North LaSalle, Chicago, IL 60654
 T +1 312 862 3077 M +1 262 853 3141
 F +1 312 862 2200
 -----------------------------------------------------
 jenna.stupar@kirkland.com

 *Admitted in Illinois


 From: Shalia Sakona <ssakona@bilzin.com>
 Sent: Wednesday, February 10, 2021 9:15 PM
 To: Stupar, Jenna Marie <jenna.stupar@kirkland.com>
 Cc: andrew@marksklein.com; mark@marksklein.com; Frett, Barry Anton <barry.frett@kirkland.com>;
 Lori Lustrin <llustrin@bilzin.com>; Scott N. Wagner <SWagner@bilzin.com>; Robert Turken
 <rturken@bilzin.com>; Brianna Sainte <bsainte@bilzin.com>
 Subject: RE: In re Broilers: Defendants' Discovery Requests to Zaxby's Franchising LLC

 Dear all‐‐ please see below Zaxby's counterproposal regarding the discovery schedule in this matter.
 Please advise as to whether you agree.



                                                              11
Case: 1:16-cv-08637 Document #: 4460-7 Filed: 03/25/21 Page 13 of 18 PageID #:295457

        Events            Defendant's Proposed            Plaintiffs' Counter-
                               Deadlines                       Proposal

 Zaxby’s Franchising     2/20/2021: 15 days after       3/7/2021: 30 days after
 LLC to make initial     Rule 33 and 34 requests        Rule 33 and 34 requests
 disclosures and         are served.                    are served
 propose document
 custodians and non-
 custodial document
 sources

 Zaxby’s Franchising     3/7/2021: 30 days after        3/10/2021: Zaxby's to
 LLC to respond to       Rule 33, 34, and 36            respond to Rule 33 and
 Rule 33, 34, and 36     requests are served.           34 Requests
 requests
                                                        (note that 3/7 is a
                                                        Sunday)

                                                        4/5/2021: Zaxby's to
                                                        respond to Rule 36
                                                        Requests

 Zaxby’s Franchising     3/7/2021: 30 days after        Agreed
 LLC to disclose         Rule 33, 34, and 36
 Keyword Search          requests are served.
 Tools and/or
 TAR/CAL Tools

 Zaxby’s Franchising     2/25/2021: 20 days after Agreed
 LLC to identify any     receipt of global agreed-
 disputes with global    upon search terms.
 agreed-upon search
 terms

 Date by which parties 3/22/2021: 45 days after 4/6/2021: 60 days after
 will submit disputes  service of Rule 33 and 34 service of 33 and 34
 regarding document    requests.                 requests
 custodians, non-
 custodial document
 sources, and search
 process to the court
 for resolution

 Commencement of         Begins 30 days after           4/16/2021
 rolling production of   agreement or order on
 documents by            initial search
 Zaxby’s Franchising,    methodology and
 prioritizing            custodians.
 custodians as agreed

                                                   12
Case: 1:16-cv-08637 Document #: 4460-7 Filed: 03/25/21 Page 14 of 18 PageID #:295458

        Events             Defendant's Proposed           Plaintiffs' Counter-
                                Deadlines                      Proposal

 by the parties or
 ordered by the Court
 (including priority
 custodians’ data
 described by ESI
 Protocol Order (Dkt.
 459))

 Deadline for second      If applicable, 30 days        5/14/2021
 phase search             after commencement of
 proposals by             rolling production.
 requesting parties to
 Zaxby’s Franchising
 LLC

 Substantial              60 days after agreement       6/4/2021
 completion of            on search methodology
 document                 and custodians
 productions for
 Zaxby’s Franchising
 LLC

 Deadline for             10 days after substantial     6/18/2021: 14 days after
 Privilege Log            completion of document        substantial completion
                          productions

 Deadline for             If applicable, 10 days        Agreed
 Validation Protocol      after substantial
                          completion of document
                          productions




 <image001.jpg>
     Shalia Sakona
     Attorney
     Bilzin Sumberg Baena Price & Axelrod LLP
     1450 Brickell Avenue, 23rd Floor                                      Tel 305.350.7216
     Miami, Florida 33131                                           Direct Fax 305.351.2238
     www.bilzin.com                                                     ssakona@bilzin.com

 Stay up to date on the legal and business challenges and opportunities posed by COVID-19.
 Access Bilzin Sumberg's COVID-19 Resource Center here.


 From: Shalia Sakona <ssakona@bilzin.com>
 Sent: Tuesday, February 9, 2021 10:04 AM
 To: jenna.stupar@kirkland.com
                                                   13
Case: 1:16-cv-08637 Document #: 4460-7 Filed: 03/25/21 Page 15 of 18 PageID #:295459
 Cc: andrew@marksklein.com; mark@marksklein.com; barry.frett@kirkland.com; Lori Lustrin
 <llustrin@bilzin.com>; Scott N. Wagner <SWagner@bilzin.com>; Robert Turken <rturken@bilzin.com>
 Subject: Fwd: In re Broilers: Defendants' Discovery Requests to Zaxby's Franchising LLC

 Hi Jenna,

 Plaintiff does not agree to defendants‘ proposed schedule below. We will be in touch in the next day or
 so with a counter proposal, and to schedule a meet and confer to discuss the same, if necessary.

 Best,
 Shalia



          Begin forwarded message:

                 From: "Stupar, Jenna Marie" <jenna.stupar@kirkland.com>
                 Date: February 5, 2021 at 9:07:35 PM EST
                 To: Robert Turken <rturken@bilzin.com>, Lori Lustrin
                 <llustrin@bilzin.com>, "Scott N. Wagner" <SWagner@bilzin.com>,
                 andrew@marksklein.com, mark@marksklein.com
                 Cc: "Pepper, Stacy" <stacy.pepper@kirkland.com>, "Frett, Barry Anton"
                 <barry.frett@kirkland.com>, "Ellis, Bailey" <bailey.ellis@kirkland.com>
                 Subject: In re Broilers: Defendants' Discovery Requests to Zaxby's
                 Franchising LLC


                 Counsel,

                 Please find attached written discovery requests from Defendants, as
                 well as a letter regarding initial disclosures, search terms, and other
                 preliminaries for Plaintiff Zaxby’s Franchising LLC. As you are aware,
                 Scheduling Order 9 governed discovery for prior DAPs, but did not
                 contemplate the entry of DAPs at this late stage and is therefore very
                 outdated. Accordingly, we’d like to reach agreement on revised
                 discovery deadlines to avoid having to involve the Special Master or the
                 Court. As has been done with other recent DAPs, we’d like to propose
                 an accelerated timeline per the table below.

                 Please let us know whether your client can meet the proposed
                 deadlines.

                 Best,
                 Jenna


                                Events                             Proposed Deadlines

                 Zaxby’s Franchising LLC to make          2/20/2021: 15 days after Rule 33 and
                 initial disclosures and propose          34 requests are served.
                 document custodians and non-
                 custodial document sources

                                                    14
Case: 1:16-cv-08637 Document #: 4460-7 Filed: 03/25/21 Page 16 of 18 PageID #:295460

                                  Events                                     Proposed Deadlines

             Zaxby’s Franchising LLC to                              3/7/2021: 30 days after Rule 33, 34,
             respond to Rule 33, 34, and 36                          and 36 requests are served.
             requests

             Zaxby’s Franchising LLC to                              3/7/2021: 30 days after Rule 33, 34,
             disclose Keyword Search Tools                           and 36 requests are served.
             and/or TAR/CAL Tools

             Zaxby’s Franchising LLC to                              2/25/2021: 20 days after receipt of
             identify any disputes with global                       global agreed-upon search terms.
             agreed-upon search terms

             Date by which parties will submit  3/22/2021: 45 days after service of
             disputes regarding document        Rule 33 and 34 requests.
             custodians, non-custodial document
             sources, and search process to the
             court for resolution

             Commencement of rolling                                 Begins 30 days after agreement or
             production of documents by                              order on initial search methodology
             Zaxby’s Franchising, prioritizing                       and custodians.
             custodians as agreed by the parties
             or ordered by the Court (including
             priority custodians’ data described
             by ESI Protocol Order (Dkt. 459))

             Deadline for second phase search                        If applicable, 30 days after
             proposals by requesting parties to                      commencement of rolling
             Zaxby’s Franchising LLC                                 production.

             Substantial completion of                               60 days after agreement on search
             document productions for Zaxby’s                        methodology and custodians
             Franchising LLC

             Deadline for Privilege Log                              10 days after substantial completion
                                                                     of document productions

             Deadline for Validation Protocol                        If applicable, 10 days after
                                                                     substantial completion of document
                                                                     productions



             Jenna M. Stupar
             -----------------------------------------------------
             KIRKLAND & ELLIS LLP
             300 North LaSalle, Chicago, IL 60654
             T +1 312 862 3077 M +1 262 853 3141
             F +1 312 862 2200

                                                              15
        Case: 1:16-cv-08637 Document #: 4460-7 Filed: 03/25/21 Page 17 of 18 PageID #:295461
                               -----------------------------------------------------
                               jenna.stupar@kirkland.com

                               *Admitted in Illinois




                               The information contained in this communication is confidential, may be attorney-client
                               privileged, may constitute inside information, and is intended only for the use of the
                               addressee. It is the property of Kirkland & Ellis LLP or Kirkland & Ellis International LLP.
                               Unauthorized use, disclosure or copying of this communication or any part thereof is strictly
                               prohibited and may be unlawful. If you have received this communication in error, please
                               notify us immediately by return email or by email to postmaster@kirkland.com, and destroy
                               this communication and all copies thereof, including all attachments.



          CAUTION: Please be aware of the increase in cybercrime and fraud. Bilzin Sumberg personnel
          will not ordinarily provide wire transfer or other payment instructions by email relating to the
          payment of Bilzin Sumberg invoices or advance fee deposits. Although payment instructions
          may be provided by email in connection with client matters such as closings, please contact us to
          obtain verbal verification prior to initiating any payments.

          This message contains information which may be confidential and privileged. Unless you are the
          addressee (or authorized to receive for the addressee), you may not use, copy or disclose to
          anyone the message or any information contained in this message. If you have received this
          message in error, please advise the sender by reply e-mail or reply to info@bilzin.com, and
          delete the message. Thank you very much.

          The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside information,
          and is intended only for the use of the addressee. It is the property of Kirkland & Ellis LLP or Kirkland & Ellis International LLP.
          Unauthorized use, disclosure or copying of this communication or any part thereof is strictly prohibited and may be unlawful. If you
          have received this communication in error, please notify us immediately by return email or by email to postmaster@kirkland.com,
          and destroy this communication and all copies thereof, including all attachments.




          The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside information,
          and is intended only for the use of the addressee. It is the property of Kirkland & Ellis LLP or Kirkland & Ellis International LLP.
          Unauthorized use, disclosure or copying of this communication or any part thereof is strictly prohibited and may be unlawful. If you
          have received this communication in error, please notify us immediately by return email or by email to postmaster@kirkland.com,
          and destroy this communication and all copies thereof, including all attachments.




The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside information, and is intended only
for the use of the addressee. It is the property of Kirkland & Ellis LLP or Kirkland & Ellis International LLP. Unauthorized use, disclosure or copying of
this communication or any part thereof is strictly prohibited and may be unlawful. If you have received this communication in error, please notify us
immediately by return email or by email to postmaster@kirkland.com, and destroy this communication and all copies thereof, including all attachments.




The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside information, and is intended only
for the use of the addressee. It is the property of Kirkland & Ellis LLP or Kirkland & Ellis International LLP. Unauthorized use, disclosure or copying of
this communication or any part thereof is strictly prohibited and may be unlawful. If you have received this communication in error, please notify us
immediately by return email or by email to postmaster@kirkland.com, and destroy this communication and all copies thereof, including all attachments.




The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside information, and is intended only
for the use of the addressee. It is the property of Kirkland & Ellis LLP or Kirkland & Ellis International LLP. Unauthorized use, disclosure or copying of
this communication or any part thereof is strictly prohibited and may be unlawful. If you have received this communication in error, please notify us
immediately by return email or by email to postmaster@kirkland.com, and destroy this communication and all copies thereof, including all attachments.



                                                                                16
        Case: 1:16-cv-08637 Document #: 4460-7 Filed: 03/25/21 Page 18 of 18 PageID #:295462


The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside information, and is intended only
for the use of the addressee. It is the property of Kirkland & Ellis LLP or Kirkland & Ellis International LLP. Unauthorized use, disclosure or copying of
this communication or any part thereof is strictly prohibited and may be unlawful. If you have received this communication in error, please notify us
immediately by return email or by email to postmaster@kirkland.com, and destroy this communication and all copies thereof, including all attachments.




                                                                            17
